DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to amendment filed 03/08/2022.

Status of the claims
Claims 1-6, 8-16 and 18-20 were pending, claims 1-4, 11-14 have been amended.  Therefore, claims 1-6, 8-16 and 18-20 are currently pending for examination.


Response to Arguments

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 20130103697, hereafter Hill) in view of Book et al. (US 20120246004, hereafter Book) and in view of Liu et al. (US 20130267255, hereafter Liu).

Regarding claim 1, Hill discloses:  A method comprising: receiving, from a mobile device, first location data associated with an indicated geographic location of the mobile device (Hill [0050] discloses: receive a request for POIs associated with a particular neighborhood or hotspot of a geographic region from a user at user device); 
identifying, using the one or more processors, a first association between a first point of interest (POI) and the first location data (Hill [0047] discloses: ranking associated with points of interest within a geographic region specified by the user for example, generate information identifying one or more points of interest (POIs) within a neighborhood or geographic hotspot, which may be transmitted to user device 102); 
receiving a request from a user for information relating to the location of the first POI (Hill [0053] discloses: into which a user may enter a query requesting information on a "best" restaurant, bar, attraction, or other type of POI within Washington, D.C.).
Hill didn’t disclose, but Book disclose: confirm, using the one or more processors, the first association between the first (POI) and the first location data when user input correlates the first POI with the indicated geographic location and/or adding a second association between the first POI and second location data when the affirmative user input correlates the first POI with the second location data distinct from the first location data, (Book [0065] disclose: confirming the user at the location when they arrived within range of the businesses list address; [0011] discloses: Verification of a customer interaction with a merchant may further be done with a check in (confirmative user input)of the customer at a merchant location(second location); second associated such as user provide feedback or comments about the merchant location (POI));
providing for display to the user, using the one or more processors and based on the confirmation or the addition, the first POI on a map (Book [0061; 0063] discloses: The user interface 502 provides the user with information about the specific merchant location, including a map view, contact information). 
Hill and Book are analogous art because they are in the same field of endeavor, searching or identify the merchant/ POIs and presented to user. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Hill, to include the teaching of Book, in order to establish the validity of the consumer providing feedback to said merchant. The suggestion/motivation to combine is to improve customer service, increase interaction and optimize their marketing channels (Book [0012]).
Hill as modified didn’t disclose, but Liu discloses: the first location data and the second location data are based on two different sources (Liu [0039] discloses: location determined by cellular network and/or WIFI networks (as different sources) of the mobile device, the controller 210 connected to the controller of the mobile device can roughly determine locations of the user.  GPS, how-over, can be limited because the exact location or the actual business (first POI) visited by the user may not determinable from GPS alone, embodiments provide alternate or additional pieces of location information as the second location data, confirming by the user visited).
Hill as modified and Liu are analogous art because they are in the same field of endeavor, searching or identify the merchant/ POIs and presented to user. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Hill, to include the teaching of Liu, in order to identify points of interest using wireless access points. The suggestion/motivation to combine is to identify points of interest (POIs) using wireless access points that the user is actually visiting.


Regarding claim 2, Hill as modified discloses: The method of claim 1, wherein the user input is indicative of a likely visit to the first POI (Book [0065] discloses: user can make a preservation for visiting the merchant; Liu [0030] discloses: a specific user visits a specific POI at a specific time).

Regarding claim 3, Hill as modified discloses: The method of claim 2, wherein the user input comprises a directional locational query to the first POI (Hill [0124; 0125] discloses: searches for maps and driving directions);

Regarding claim 4, Hill as modified discloses: The method of claim 3, wherein the user input is received from a user of the mobile device and further comprises confirmation by an additional user action associated with the first POI ([Book [0057] discloses: verifying that a user who provides such feedback is on location before answering or participating).

Regarding claim 5, Hill as modified discloses: The method of claim 4, wherein the additional action associated with the first POI includes a post related to the first POI, the post occurring after the directional locational query (Book [0017] discloses: the customer may also post feedback or information about their visit to the Thai restaurant after they leave the restaurant, but the feedback must be made within a predetermined period of time after leaving the business to encourage relevance due to the timeframe in which the feedback is submitted). 

Regarding claim 6, Hill as modified discloses: The method of claim 4, wherein the additional action associated with the first POI includes at least one of an Internet search or an Internet navigation event related to the first POI (Book [0065] discloses: The user of the mobile device may interact with a user interface to navigate to the location as well as to provide feedback at the location once they arrive and the mobile device has confirmed that they are within range of the businesses' listed address). 
Regarding claim 8, Hill as modified discloses: The method of claim 1, wherein the first POI is an identifier for a physical position in a building (Book [0035] discloses: use a pointer to pinpoint the center of their building. By establishing this pinpoint location, a precise center of the review radius may be set (with the center defined as a specific latitude and longitude). 

Regarding claim 9, Hill as modified discloses: The method of claim 1, wherein the method further comprises providing a user at a geographic location with an option to verify that the user is at the geographic location (Book [0011] discloses: Verification of a customer interaction with a merchant may further be done with a check-in of the customer at a merchant location, or a customer's verified usage of a known wireless network at the merchant location. Further, embodiments allow users to view other feedback and reviews of merchants and vote or comment on that feedback).

Regarding claim 10, Hill as modified discloses:  The method of claim 9, wherein the method further comprises providing the user with a list of selectable options, the list including a number of geographic locations for the user to choose from (Book [0060] discloses: provide a variety of options for the user to research, searching locations nearby…).

Regarding claim 11, Hill discloses: A system including memory and one or more processors operable to execute instructions stored in the memory, wherein the instructions, when executed by the one or more processors cause the one or more processors to (Hill [0044]): 
receive, from a mobile device, first location data associated with an indicated geographic location of the mobile device (Hill [0059] discloses: the Georgetown neighborhood may be highlighted within a portion 424 of map 422, and identifiers 426 associated with corresponding ones of the POIs in list 428 may be displayed to the user within map 422); 
identify, using the one or more processors, a first association between a first point of interest (POI) and the first location data (Hill [0047] discloses: generate information identifying one or more points of interest (POIs) within a neighborhood or geographic hotspot, which may be transmitted to user device 102); 
receiving a request from a user for information relating to the location of the first POI (Hill [0053] discloses: into which a user may enter a query requesting information on a "best" restaurant, bar, attraction, or other type of POI within Washington, D.C.).
Hill didn’t disclose, but Book disclose: confirm, using the one or more processors, the first association between the first (POI) and the first location data when user input correlates the first POI with the indicated geographic location and/or adding a second association between the first POI and second location data when the affirmative user input correlates the first POI with the second location data distinct from the first location data, (Book [0065] disclose: confirming the user at the location when they arrived within range of the businesses list address; [0011] discloses: Verification of a customer interaction with a merchant may further be done with a check in (confirmative user input)of the customer at a merchant location(second location); second associated such as user provide feedback or comments about the merchant location (POI));
providing for display to the user, using the one or more processors and based on the confirmation or the addition, the first POI on a map (Book [0061; 0063] discloses: The user interface 502 provides the user with information about the specific merchant location, including a map view, contact information). 
Hill and Book are analogous art because they are in the same field of endeavor, searching or identify the merchant/ POIs and presented to user. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Hill, to include the teaching of Book, in order to establish the validity of the consumer providing feedback to said merchant. The suggestion/motivation to combine is to improve customer service, increase interaction and optimize their marketing channels (Book [0012]).
Hill as modified didn’t disclose, but Liu discloses: the first location data and the second location data are based on two different sources (Liu [0039] discloses: location determined by cellular network and/or WIFI networks (as different sources) of the mobile device, the controller 210 connected to the controller of the mobile device can roughly determine locations of the user.  GPS, how-over, can be limited because the exact location or the actual business (POI) visited by the user may not determinable from GPS alone, embodiments provide alternate or additional pieces of location information as the second location data, affirmed by the user visited).
Hill as modified and Liu are analogous art because they are in the same field of endeavor, searching or identify the merchant/ POIs and presented to user. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Hill, to include the teaching of Liu, in order to identify points of interest using wireless access points. The suggestion/motivation to combine is to identify points of interest (POIs) using wireless access points that the user is actually visiting.

Regarding claim 12, Hill as modified discloses: The system of claim 11, wherein the user input is indicative of a likely visit to the first POI (Book [0065] discloses: user can make a preservation for visiting the merchant).

Regarding claim 13 Hill as modified discloses:  The system of claim 12, wherein the  user input comprises a directional locational query to the first POI (Hill [0124; 0125] discloses: searches for maps and driving directions);

Regarding claim 14, Hill as modified discloses: The system of claim 13, wherein the user input is received from a user of the mobile device and further comprises confirmation by an additional user action associated with the first POI (Book [0057] discloses: verifying that a user who provides such feedback is on location before answering or participating).

Regarding claim 15, Hill as modified discloses: The system of claim 14, wherein the additional action associated with the first POI includes a post related to the first POI, the post occurring after the directional locational query (Book [0017] discloses: the customer may also post feedback or information about their visit to the Thai restaurant after they leave the restaurant, but the feedback must be made within a predetermined period of time after leaving the business to encourage relevance due to the timeframe in which the feedback is submitted).
Regarding claim 16, Hill as modified discloses: The system of claim 14, wherein the additional action associated with the first POI includes at least one of an Internet search or an Internet navigation event related to the first POI by the user of the mobile device (Book [0065] discloses: The user of the mobile device may interact with a user interface to navigate to the location as well as to provide feedback at the location once they arrive and the mobile device has confirmed that they are within range of the businesses' listed address). 
Regarding claim 18, Hill as modified discloses:  The system of claim 11, wherein the first POI is an identifier for a physical position in a building (Book [0035] discloses: use a pointer to pinpoint the center of their building. By establishing this pinpoint location, a precise center of the review radius may be set (with the center defined as a specific latitude and longitude). 

Regarding claim 19, Hill as modified discloses: The system of claim 11, wherein the instructions further cause the one or more processors to provide a user at a geographic location with an option to verify that the user is at the geographic location (Book [0011] discloses: Verification of a customer interaction with a merchant may further be done with a check-in of the customer at a merchant location, or a customer's verified usage of a known wireless network at the merchant location. Further, embodiments allow users to view other feedback and reviews of merchants and vote or comment on that feedback).

Regarding claim 20, Hill as modified discloses:  The system of claim 19, wherein the instructions further cause the one or more processors to provide the user with a list of selectable options, the list including a number of geographic locations for the user to choose from (Book [0060] discloses: provide a variety of options for the user to research, searching locations nearby…).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CINDY NGUYEN/             Examiner, Art Unit 2161